BittueR, D. J.
Judgment must be entered for the plaintiff on the ease stated. The defendants’ argument is based mainly on the case of Clapp v. Mason, 94 U. S. 589. The question in that case, however, arose under the act of 1864, which has no relation to the question here involved. The defendants’ testator died in 1863, and the claim of the government is, therefore, under the act of 1862. By the third, and one hundred and twelfth sections of this act, the executors of the will, and the property which came to their hands, were charged with the tax from the date of the testator’s death. The language of the third section is, that “any person or persons having in charge or trust, as administrator, executor,” etc., “any legacies or distributive shares arising from personal property, * *' passing from any person who may die, * * * shall be and are hereby made subject to a duty or tax to be paid to the United States;” and the language of the one hundredth and twelfth section is, that “the tax or duty aforesaid shall be a lien and charge upon the property of every person who may die as aforesaid, until the same shall be fully paid and discharged by the United States. ” Under these provisions it is clear that the tax provided for accrued on the death of the testator, or intestate. It was so held by the court in May v. Slack, 16 Int. Rev. Rec. 134. The defendants here, and the property received by them, were, therefore, charged with the tax in 1863. Nothing has occurred since to relieve them from the obligation to pay it. The repealing clause of the act of 1864 expressly saved all tax which had then accrued, and the remedies provided for its collection. The provision of the act of 1866, defining the time when tax accruing under the act of 1864 is due, has no relation to the act of 1862, or the tax which had accrued under it. This provision, when read in connection with the one hundredth and twenty-fifth section of the act of 1864, — to which it is an amendment, — refers in express terms to taxes thereafter accruing. The .repealing clause of the act of 1870, again, saves all tax which had previously accrued.
In Clapp v. Mason, the testator having died in 1867, the claim of the government was referable only to the act of 1864, as modified in 1866. By this act, thus modified, no right to tax accrued until the legacy, devise, or distributive share vested in possession or enjoyment. No lien on the property was created, or liability imposed on the legal representatives until that time. The time not having arrived until after the repeal of the act, in 1870, (in Clapp v. Mason,) the court *308held that no tax had accrued; — in other words, that the tax provided for by the act of 1864 did not accrue until the government was authorized to demand it; and the repeal having occurred before the right of the government was complete, no recovery could' be had. Under the original act of 1862, as we have seen, the legal representatives are charged with the tax, and the property is subjected to a lien, from the time of the testator’s death.
These legacies vested at the death of the testator, and the case is, therefore, unembarrassed by questions that might otherwise have arisen.